— In a proceeding pursuant to Business Corporation Law § 1104-a for the judicial dissolution of two corporations in which shareholder Edward Achtner elected, pursuant to Business Corporation Law § 1118, to purchase the shares owned by the petitioners in the two corporations, Achtner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Nassau County (Becker, J.), entered February 1, 1985, as, upon awarding the petitioners a money judgment for the fair value of their shares as found by the Referee and confirmed by the court, (1) failed to credit him with certain sums allegedly paid towards the purchase of said shares; (2) failed to reflect the transfer of the petitioners’ shares in KGA Construction Corp. to him, and (3) failed to direct that ownership of the petitioners’ shares in Radiographic Specialties, Inc., be transferred to him upon full satisfaction of the judgment.
Judgment modified, on the law and the facts, by (1) reducing the principal sum awarded to the petitioner Malvica in the first decretal paragraph thereof from $108,363.67 to $108,030.67 and reducing the principal sum awarded to peti*733tioner Ryan in the second decretal paragraph thereof from $54,348.33 to $54,015.33, (2) adding thereto a provision that the petitioners’ shares in KGA Construction Corp. are now owned by the appellant, and (3) adding thereto a provision that upon full payment of the sums awarded in the judgment, the petitioners shall deliver satisfaction pieces to the appellant, and the appellant shall serve upon the secretary of the respondent Radiographic Specialties, Inc., copies of the respective satisfaction pieces, at which time the books of that corporation shall be amended to reflect the transfer of the petitioners’ shares to the appellant. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements, and matter remitted to the Supreme Court, Nassau County, for the entry of an appropriate amended judgment.
The petitioners each accepted $333 from the appellant Edward Achtner as a part payment for the total stock interest owned by them in the respondent KGA Construction Corp., prior to their entry against Achtner of the money judgment representing the value of their shares in both of the corporations. The judgment is therefore modified so as to credit Achtner for these prior payments, and to reflect the change in ownership of the shares in KGA Construction Corp. Further, no objection is raised to the appellant’s request for a provision in the judgment for the transfer of the petitioners’ stock interests in Radiographic Specialties, Inc., to Achtner upon his full satisfaction of the judgment, and we agree that such a provision is warranted. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.